United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1849
Issued: December 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 20, 2014 appellant filed a timely appeal from a June 12, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to her federal
employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 14, 2014 appellant, then a 36-year-old sales associate, filed a Form CA-2
(occupational disease or illness claim)2 alleging that she had a burning sensation in her right
shoulder to her neck since February 26, 2014. She indicated that on February 26, 2014 she came
in to do delivery point sequence (DPS) mail and take parcels when she began to have symptoms.
In a March 5, 2014 note, appellant stated that she was doing “take arounds” that day and she told
her supervisor that her shoulder was burning up to her neck.
The record contains a duty status report (Form CA-17) dated March 5, 2014, diagnosing a
shoulder strain. The signature is illegible. In a report dated March 10, 2014, Dr. Cyrus
Houshmand, a Board-certified surgeon, diagnosed shoulder and upper arm sprain.
Appellant also submitted a series of reports from a physician’s assistant and physical
therapists. Records from physician’s assistant, Melissa Scheller, beginning March 5, 2014,
indicate that appellant was seen on multiple visits for sprain of unspecified sites of the shoulder
and upper arm. These records from the physician’s assistant document appellant’s current
complaints and provide medical restrictions. The physical therapy records indicate that appellant
received therapy for sprain of unspecified sites of the shoulder and upper arm from March 10
through 28, 2014.
By letter dated March 26, 2014, OWCP requested that appellant submit additional factual
and medical evidence. On March 31, 2014 appellant submitted a report dated March 18, 2014
from Dr. Houshmand, providing a history that appellant felt her symptoms were improving and
was working within work restrictions. He provided results on examination and diagnosed right
shoulder strain. Dr. Houshmand limited appellant to 10 pounds lifting and pushing/pulling of 30
pounds.
In a report dated March 28, 2014, Dr. Richard Steiner, an osteopath, stated that appellant
could return to regular duty.
By decision dated June 12, 2104, OWCP denied the claim for compensation. It found
that appellant had stated that her condition occurred from repetitive lifting, carrying, pulling of
boxes, parcels, etc. However, the medical evidence did not establish a condition causally related
to federal employment.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative, and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.3
2

20 C.F.R. § 10.5(q) provides that an occupational disease or illness is a condition produced by the work
environment over a period longer that a single workday or shift.
3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
Appellant filed an occupational disease claim stating that she was experiencing a burning
sensation from her right shoulder into her neck. Although OWCP states that appellant identified
specific repetitive job duties, the record does not contain a clear factual statement identifying the
employment factors believed to have caused an injury. Appellant referred briefly to working on
DPS mail and “take arounds,” without describing her job duties or discussing specific repetitive
arm activity in her federal employment duties. Appellant, therefore, has not met her burden of
proof as she failed to provide a factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition.
As to the medical evidence, the diagnosis provided by Dr. Houshmand was a shoulder
sprain/strain and upper arm sprain. To establish such a diagnosis as causally related to federal
employment, the physician must provide a medical opinion on the issue of causal relationship.
The opinion must be based on an accurate factual and medical background, which in this case
would include an understanding of appellant’s job duties and the repetitive activity that such
duties entail. Moreover, the opinion must be supported by sound medical reasoning explaining
the relationship between the diagnosed condition and factors of appellant’s federal employment.
The physicians of record do not provide a rationalized medical opinion on the issue of
causal relationship. Neither Dr. Houshmand nor Dr. Steiner provide an opinion, based on a
complete background, on causal relationship between a diagnosed condition and identified
factors of federal employment.

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

3

While the record also includes series of reports from a physician’s assistant and from
physical therapists, the Board has held that reports from physician’s assistants or physical
therapists are of no probative medical value, as they are not physicians under FECA.8
It is appellant’s burden of proof to establish the claim for compensation. For the above
reasons, the Board finds appellant did not meet her burden of proof in this case. Appellant may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant did not establish an injury causally related to her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 12, 2014 is affirmed.
Issued: December 24, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

See Barbara J. Williams, 40 ECAB 649 (1989); George H. Clark, 56 ECAB 162 (2004); 5 U.S.C. § 8101(2).

4

